      Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 1 of 24


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


GWYNETH GILBERT, et al., on behalf
of themselves and all others similarly situated,


                       Plaintiffs,


v.                                                 Civil Action No. 3:19-cv-823-JDP


LANDS’ END, INC.


                       Defendant.


STEPHANIE ANDREWS, et al., on behalf
of themselves and all others similarly situated,


                       Plaintiffs,


v.                                                 Consolidated Action


LANDS’ END, INC. and LANDS’
END OUTFITTERS, INC.


                       Defendants.


                            SECOND AMENDED COMPLAINT
             Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 2 of 24


                                                    TABLE OF CONTENTS

INTRODUCTION ........................................................................................................................ 3

PARTIES ....................................................................................................................................... 5

        •     Plaintiffs/Class Representatives ..................................................................................... 5

        •     Defendants ...................................................................................................................... 8

JURISDICTION & VENUE ........................................................................................................ 8

FACTUAL BACKGROUND ....................................................................................................... 8

        •     Lands' End Provides New Uniforms to Delta ............................................................... 8

        •     Delta Employees Experience Adverse Health Reactions .............................................. 9

        •     The NIOSH Report on the Uniforms .......................................................................... 10

        •     Plaintiffs’ Testing of the Uniforms .............................................................................. 11

CAUSES OF ACTION ............................................................................................................... 12

        •     COUNT 1 – NEGLIGENCE ...................................................................................... 12

        •     COUNT 2 – STRICT DESIGN DEFECT ................................................................. 13

        •     COUNT 3 – MANUFACTURING DEFECT ........................................................... 14

        •     COUNT 4 – FAILURE TO WARN ........................................................................... 15

        •     COUNT 5 – BREACH OF EXPRESS WARRANTY .............................................. 16

        •     COUNT 6 – BREACH OF IMPLIED WARRANTY .............................................. 17

        •     COUNT 7 – VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
              (“MMWA”) .................................................................................................................. 18

         •    COUNT 8 -- INJUNCTIVE RELIEF ........................................................................ 19

CLASS ALLEGATIONS ........................................................................................................... 20

DEMAND FOR JURY TRIAL .................................................................................................. 23

PRAYER FOR RELIEF ............................................................................................................ 23

SECOND AMENDED APPENDIX A....................................................................................... 25



                                                                       2
        Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 3 of 24


        COME NOW Plaintiffs who file this Complaint against defendants Lands’ End, Inc. and

Lands’ End Outfitters, Inc. and allege as follows:

                                           INTRODUCTION

        1.         Plaintiffs are employees of Delta Airlines Lines, Inc. (“Delta”). They and their co-

workers (“Delta Employees”) work in various capacities, including as flight attendants; airport

customer service employees, ramp and gate agents; Sky Club employees; delta cargo employees;

GSE Maintenance employees; and Delta TechOps employees.

        2.         Since May 29, 2018, the Delta Employees have been required to wear newly-issued

work uniforms (“Uniforms”) manufactured by Lands’ End, Inc. and Lands’ End Business

Outfitters (hereinafter collectively referred to as “Lands’ End” or “Defendants”).

        3.         These Uniforms are high stretch, wrinkle and stain-resistant, waterproof, anti-static,

and deodorizing. Lands’ End used various chemical additives and finishes to achieve these

characteristics.

        4.         The combination of these additives and finishes has an allergic and sensitizing

effect on the human body, even if those additives and finishes are relatively safe in their individual

respective quantities.

        5.         Since the introduction of the Uniforms, Plaintiffs and many other Delta Employees

have suffered a myriad of health problems as a result of the excessive allergen and sensitizing

properties in the Uniforms. These problems most commonly include the following:

                   a.     Respiratory – severe respiratory distress, vocal cord dysfunction, breathing

        difficulties, shortness of breath, coughing, tightness of chest;

                   b.     Skin – contact dermatitis, skin blisters, skin rashes, boils, hives, bruising,

        eczema, scarring, hair loss, hair follicle inflammation;




                                                     3
        Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 4 of 24


               c.     Eyes, Ears, Nose and Throat – blurred vision, dry eyes, nosebleeds, ringing

       ears, sinus problems; and

               d.     Head and General – migraines, headaches, fatigue, muscle weakness,

       anxiety, swollen lymph nodes, anaphylactic type symptoms and auto-immune conditions.

       6.      Plaintiffs and other Delta Employees who had reactions to the Uniforms did not

have these symptoms prior to the rollout of the Uniforms in such combination and to such degree,

and it was only at and after the rollout that such symptoms appeared. These health problems were

caused by the Uniforms and continue to this day.

       7.      Plaintiffs bring eight causes of action – negligence, strict design defect,

manufacturing defect, failure to warn, breach of express warranty, breach of implied warranty,

violation of the Magnuson Moss Warranty Act, and injunctive relief.

       8.      Plaintiffs seek damages for their personal injuries, pain and suffering, severe

emotional distress, property damage, financial or economic loss, including medical services and

expenses, lost income and other compensable injuries.

       9.      Plaintiffs seek damages because the Uniforms are not colorfast and result in

crocking and bleeding, staining the wearer and/or their possessions purple. The purple dye comes

off on the wearer’s skin, which can also then transfer to other items. The dyes in the fabric also

“bleed” directly onto the wearer’s clothes, sheets, towels and other items, and permanently stain

their possessions.

       10.     Plaintiffs also seek injunctive relief to require Lands’ End to recall the Uniforms so

that they do not present a continuing risk of toxic exposure. They also ask Lands’ End to establish

a monitoring program to periodically assess whether the Uniforms have or are adversely affecting

their health so that timely and necessary treatment may be administered.




                                                 4
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 5 of 24


       11.      A subset of the Plaintiffs – the Class Representatives, as defined below – also seek

the certification of a sub-class resulting from crocking and bleeding and an injunctive class to

require Defendants to recall the Uniforms and institute a medical monitoring program on behalf of

the proposed:

                a.     Class: All Delta Employees, including flight attendants, gate agents and

       ramp agents employed by Delta in the United States who presently wear, previously wore,

       presently work or previously worked in the vicinity of the Passport Plum and red-colored

       Uniforms manufactured by Lands’ End.

                b.     Crocking sub-class: All Delta Employees, including flight attendants, gate

       agents and ramp agents employed by Delta in the United States who have experienced the

       bleeding of colors and/or crocking from the Lands’ End Uniforms onto their skin,

       accessories, other garments or furnishings resulting in property damage.

       12.      The Uniforms pose ongoing and unreasonable risks of physical harm to the Class,

including threatening the Class members with future serious health problems because of an allergic

and/or sensitization response. The unreasonable risks to the Class can be ameliorated or prevented

through a robust monitoring program.

                                            PARTIES

                                 Plaintiffs/Class Representatives

       13.      Plaintiff Stephanie Andrews, a Delta Employee and flight attendant, is a resident

and citizen of Texas and is currently domiciled in Alvin, Texas. For purposes of 28 U.S.C. § 1332,

she is a citizen of Texas. As a result of her exposure to the Uniforms, she suffers from asthma,

vocal cord dysfunction, breathing difficulties, shortness of breath, coughing, tightness of chest,

contact dermatitis, skin rashes, hives, hair loss, heart palpitations, fatigue, and auto-immune

conditions.


                                                 5
        Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 6 of 24


        14.     Plaintiff Janelle Austin, a Delta Employee and flight attendant, is a resident and

citizen of Georgia and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. §

1332, she is a citizen of Georgia. As a result of her exposure to the Uniforms, she suffers from hair

loss, skin irritation, rashes, itchiness, difficulty breathing, fatigue, headaches, eye irritation and

sinus irritation.

        15.     Plaintiff Phyllis Heffelfinger, a Delta Employee and flight attendant, is a resident

and citizen of Ohio and is currently domiciled in Loudonville, Ohio. For purposes of 28 U.S.C. §

1332, she is a citizen of Ohio. As a result of her exposure to the Uniforms, she suffers from chest

pain and difficulty breathing.

        16.     Plaintiff Kelli Heist, a Delta Employee and gate agent, is a resident and citizen of

Florida and is currently domiciled in Clearwater, Florida. For purposes of 28 U.S.C. § 1332, she

is a citizen of Florida. As a result of her exposure to the Uniforms, she suffers from itchiness,

coughing, fatigue, headaches, rashes, hives and vocal cord dysfunction.

        17.     Plaintiff Virginia Mathios, a Delta Employee and flight attendant, is a resident and

citizen of Utah and is currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. §

1332, she is a citizen of Utah. As a result of her exposure to the Uniforms, she suffers from

difficulty breathing, bloody urine, rashes, hives and vocal cord dysfunction.

        18.     Plaintiff Janet Murphree, a Delta Employee and flight attendant, is a resident and

citizen of Tennessee and is currently domiciled in Bolivar, Tennessee. For purposes of 28 U.S.C.

§ 1332, she is a citizen of Tennessee. As a result of her exposure to the Uniforms, she suffers from

skin irritation, rashes, difficulty breathing, fatigue, sinus irritation, headaches, throat irritation,

coughing and itchiness.

        19.     Plaintiff Dana Smith, a Delta Employee and flight attendant, is a resident and

citizen of Texas and is currently domiciled in San Antonio, Texas. For purposes of 28 U.S.C. §


                                                  6
        Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 7 of 24


1332, Plaintiff, she is a citizen of Texas. As a result of her exposure to the Uniforms, she suffers

from skin irritation, skin rashes, hair loss, headaches, blurred vision, difficulty breathing, vocal

cord dysfunction, coughing, nasal drip, throat irritation and heart palpitations.

        20.     Plaintiff Hope Tucker, a Delta Employee and flight attendant, is a resident and

citizen of Washington and is currently domiciled in Liberty Lake, Washington. For purposes of 28

U.S.C. § 1332, she is a citizen of Washington. As a result of her exposure to the Uniforms, she

suffers from difficulty breathing, vocal cord dysfunction, coughing, nasal drip, throat irritation and

heart palpitations. In addition, the garments would bleed purple dye onto her skin despite repeated

washings in accordance with the laundering instructions, and caused crocking onto her

undergarments, shirts, towels and other items.

        21.     Plaintiff Lisa Uddin-Barneswright, a Delta Employee and flight attendant, is a

resident and citizen of Georgia and is currently domiciled in Newnan, Georgia. For purposes of 28

U.S.C. § 1332, she is a citizen of Georgia. As a result of her exposure to the Uniforms, she suffers

from skin irritation, itchiness, rashes, difficulty breathing, fatigue and hair loss.

        22.     Plaintiff Michele Warner, a Delta Employee and flight attendant, is a resident and

citizen of Minnesota and is currently domiciled in Gem Lake, Minnesota. For purposes of 28

U.S.C. § 1332, she is a citizen of Minnesota. As a result of her exposure to the Uniforms, she

suffers from skin irritation, itchiness, rashes, vertigo, hair loss, fatigue, headaches, muscle cramps,

swollen glands and vocal cord dysfunction.

        23.     Plaintiff Lynda Valdez, a Delta Employee and flight attendant, is a resident and

citizen of New York and is currently domiciled in Levittown, New York. For purposes of 28 U.S.C.

§ 1332, she is a citizen of New York. As a result of her exposure to the Uniforms, she suffers from

skin irritation, rashes, itchiness, coughing and swollen lymph nodes.




                                                   7
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 8 of 24


       24.     Plaintiffs Andrews, Austin, Heffelfinger, Heist, Mathios, Murphree, Smith, Tucker,

Uddin-Barneswright, Warner, and Valdez are collectively referred to herein as “Class

Representatives”.

       25.     Additional plaintiffs are included in the Second Amended Appendix A, and their

respective allegations are expressly incorporated herein.

                                           Defendants

       26.     Defendant Lands’ End, Inc. is a Delaware corporation with its principal place of

business located at 1 Lands' End Lane, Dodgeville, Wisconsin 53595.

       27.     Defendant Lands’ End Business Outfitters, Inc. is a Delaware corporation with its

principal place of business located at 1 Lands’ End Way, Dodgeville, Wisconsin 53595.

       28.     At all relevant times, Defendants were engaged in the business of manufacturing,

designing, developing, manufacturing, testing, promoting, packaging, marketing, distributing,

selling and warranting Lands’ End products, including the Uniforms manufactured for the Delta

Employees.

                                  JURISDICTION & VENUE

       29.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331.

       30.     Venue is proper in this judicial district as both Defendants reside in the State of

Wisconsin and within this District. 28 U.S.C. §§ 1332(c)(i) & 1391(b)(1).

                                 FACTUAL BACKGROUND

Lands' End Provides New Uniforms to Delta

       31.     In 2016, Delta contracted with Lands’ End to provide new employee Uniforms.

       32.     The Uniforms are comprised of several garments, including dresses, skirts, shirts,

blouses, sweaters, jackets and pants.




                                                8
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 9 of 24


       33.     Additional products which incorporated the design were also available, but had to

be purchased by employees through Delta’s employee website based in Atlanta, Georgia, which

had a direct link to Lands’ End for ordering.

       34.     The Uniforms are described as high stretch, wrinkle and stain-resistant, waterproof,

anti-static, and deodorizing. Various chemical additives and finishes were used during the

manufacturing process to ensure these characteristics.

       35.     On May 29, 2018, the Uniforms were officially launched and distributed to the

Delta Employees.

       36.     The Uniforms have been worn by approximately 64,000 Delta Employees,

including 24,000 flight attendants and 40,000 airport customer service ticket and gate agents, Sky

Club employees, airport customer service ramp agents, delta cargo employees, GSE Maintenance

employees and Delta TechOps employees.

       37.     Upon information and belief, Lands’ End was aware of prior health problems

experienced by flight attendants at Alaska Airlines and American Airlines caused by their

uniforms.

       38.     Upon information and belief, Delta made Lands’ End aware of these problems

during contract negotiations, and the uniform contract contains warranties and indemnities

regarding the safety of the Uniforms.

       39.     In the alterative, Lands’ End should have been aware of these prior health problems

experienced by flight attendants at Alaska Airlines and American Airlines because of their

uniforms.

Delta Employees Experience Adverse Health Reactions

       40.     At all times before May 29, 2018, Plaintiffs wore approved Delta uniforms while

performing their occupational tasks. Their ability to perform their assigned duties was not


                                                9
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 10 of 24


compromised by their uniforms prior to that date, and Plaintiffs did not experience adverse health

issues from the previous uniforms.

       41.     Shortly after the Uniforms were introduced, many Delta Employees began

experiencing serious reactions, causing grave concern for their health. See supra at ¶ 5.

       42.     Plaintiffs have complained of health problems as a result of wearing or merely

being in proximity to these Uniforms.

       43.     On August 30, 2019, Delta reported that “since launch, 1,900 of [its] 64,000

employees reported some type of concern” with the Uniforms. However, based upon information

and belief, the number of injured Delta Employees is significantly higher as many do not report

their symptoms and health scares to the company.

       44.     Adverse reactions to the allergens and sensitizers in the Uniforms have resulted in

a substantial increase in absences and grounding of Delta Employees.

       45.     In addition to the foregoing, the Delta Employees’ symptoms are serious enough

that several flight attendants have been forced to leave their flights mid-trip, necessitating

unscheduled returns. Emergency medical care has been required either out of their home state or

out of the country. During flights, flight attendants have experienced difficulty speaking and

breathing.

       46.     Many Delta Employees requested alternate uniforms from Defendants only to be

provided another one of the same Uniforms that caused the original adverse health effects.

The NIOSH Report on the Uniforms

       47.     On June 26, 2019, after receiving dozens of complaints from Delta Employees, the

National Institute of Occupational Safe and Health (“NIOSH”) issued a Health Hazard Evaluation

Report (“NIOSH Report”) concerning the Uniforms Delta employees were required to wear. A

copy of the NIOSH Report is attached here to as Exhibit A.


                                                10
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 11 of 24


        48.     The NIOSH concluded: “It is possible that textile chemicals in the uniforms or the

physical irritant properties of the uniform fabrics have caused skin symptoms among Delta

employees.” Exhibit A, p. 7.

        49.     The NIOSH Report recommended that Delta “[c]ontinue to offer alternatives to the

new uniform to employees who have developed symptoms and/or health effects related to wearing

the new Uniforms. Allow employees to use alternative Uniforms on a long term basis, if symptoms

resolve with the alterative.” Id., p. 9.

Plaintiffs’ Testing of the Uniforms

        50.     Plaintiffs have conducted their own preliminary investigative testing of samples of

the Uniforms. These tests revealed the presence of chemicals and heavy metals far in excess of

industry-accepted safe levels for garments.

        51.     These chemicals and heavy metals include the following, and are known to cause

significant reactions and adverse health conditions:

                a.      Chromium – harmful to the skin, eyes, blood, and respiratory system;

                b.      Antimony – harmful to the eyes and skin; causes hair loss;

                c.      Mercury – at high vapor concentrations, it can cause quick and severe lung

        damage; at low vapor concentrations over an extended period of time, it can cause

        neurological disturbances, memory problems, skin rash, and kidney abnormalities; it can

        pass from a mother to her baby through the placenta during pregnancy and through breast

        milk after birth;

                d.      Formaldehyde – can cause skin, throat, lungs, and eye irritation; repeated

        exposure can cause cancer;

                e.      Fluorine – can cause eye irritation; harmful to kidneys, teeth, bones, nerves

        and muscles; and


                                                 11
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 12 of 24


              f.      Bromine – can cause skin, mucous membrane, and tissue irritation.

                                   CAUSES OF ACTION
                                 COUNT 1 – NEGLIGENCE

       52.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       53.    Defendants owe a duty to individuals, including Plaintiffs, to use reasonable care

in designing, developing, manufacturing, testing, promoting, packaging, marketing, distributing

and selling the Uniforms.

       54.    Defendants were negligent in failing to use reasonable care in designing,

developing, manufacturing, testing, promoting, packaging, marketing, distributing and selling the

Uniforms. Defendant breached their aforementioned duty by:

              a.      Failing to design the Uniforms so as to avoid an unreasonable risk of harm

       to Delta Employees, including the Plaintiffs, who wore the Uniforms and brought them into

       their homes;

              b.      Failing to use reasonable care in the testing of the Uniforms so as to avoid

       an unreasonable risk of harm to Delta Employees, including the Plaintiffs, who wore the

       Uniforms and brought them into their homes;

              c.      Failing to use reasonable care in inspecting the Uniforms so as to avoid an

       unreasonable risk of harm to Delta Employees, including the Plaintiffs, who wore the

       Uniforms and brought them into their homes;

              d.      Failing to use reasonable care in collecting and/or analyzing adverse event

       reports prepared by Delta Employees regarding the Uniforms so as to avoid an

       unreasonable risk of harm to Delta Employees, including the Plaintiffs, who wore the

       Uniforms and brought them into their homes; and



                                               12
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 13 of 24


               e.      Otherwise negligently or carelessly developed, manufactured, promoted,

       packaged, marketed, distributed and sold the Uniforms so as to avoid an unreasonable risk

       of harm to Delta Employees, including the Plaintiffs, who wore the Uniforms and brought

       them into their homes.

       55.     As a direct and proximate result of Lands' End's negligence, Plaintiffs have suffered

and/or in the future will suffer personal injuries, pain and suffering, severe emotional distress,

property damage, financial or economic loss, including medical services and expenses, lost income

and other damages.

                           COUNT 2 – STRICT DESIGN DEFECT

       56.     Plaintiffs, incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       57.     At all times material to this action, Defendants were responsible for designing,

developing, manufacturing, testing, promoting, packaging, marketing, distributing and selling the

Uniforms.

       58.     The Uniforms are defective and unreasonably dangerous to Plaintiffs.

       59.     The Uniforms are defective in their design or formulation in that they are not

reasonably fit, suitable, or safe for their intended purpose and/or its foreseeable risks exceed the

benefits associated with their design and formulation.

       60.     At all times material to this action, the Uniforms were not safe and were not suited

for the purposes for which Defendants, directly and indirectly, advertised, marketed, and promoted

them at the time Defendants designed, manufactured, distributed, and sold the Uniforms and

placed the Uniforms in the stream of commerce.

       61.     The Uniforms were defective and unreasonably dangerous when they left control

of Defendants in one or more of the following manners:


                                                13
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 14 of 24


               a.      The risk associated with wearing the Uniforms far outweighs the utility

       derived from wearing them;

               b.      Defendants failed to provide adequate warnings regarding the hazards

       associated with wearing the Uniforms;

               c.      The Uniforms were defectively designed and unreasonably dangerous in

       design and composition in that other products could achieve similar results without the

       risks presented by the Uniforms; and

               d.      The Uniforms failed to comply with the implied warranty that the product

       was safe when used for its intended purpose.

       62.     At the time the Uniforms left the control of Defendants, there were practical and

feasible alternative designs that would have prevented and/or significantly reduced the risk of

injuries to the Plaintiffs without impairing the reasonably anticipated or intended function of the

Uniforms. These safer alternative designs were economically and technologically feasible, and

would have prevented or significantly reduced the risk and amount of injuries to Plaintiffs without

substantially impairing the Uniforms’ utility.

       63.     As a direct and proximate result of Lands’ Ends defective design of the Uniforms,

Plaintiffs have suffered and/or in the future will suffer personal injuries, pain and suffering, severe

emotional distress, property damage, financial or economic loss, including medical services and

expenses, lost income and other damages.

                          COUNT 3 – MANUFACTURING DEFECT

       64.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.




                                                  14
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 15 of 24


       65.     The Uniforms manufactured by Lands’ End, which Plaintiffs were required to wear

during working hours, were not reasonably safe for their intended use and were defective as a

matter of law with respect to their manufacture.

       66.     As a direct and proximate result of Lands' End's defective manufacturing of the

Uniforms, Plaintiffs have suffered and/or in the future will suffer personal injuries, pain and

suffering, severe emotional distress, property damage, financial or economic loss, including

medical services and expenses, lost income and other damages.

                                COUNT 4 – FAILURE TO WARN

       67.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       68.     The Uniforms manufactured by Lands’ End to be worn by Plaintiffs were not

reasonably safe for their intended use and were defective as a matter of law due to their lack of

appropriate and necessary warnings.

       69.     Defendants had a duty to warn Plaintiffs of the risks and/or defects about which it

knew or should have known.

       70.     Defendants failed to adequately warn Plaintiffs that the Uniforms were

unreasonably dangerous and defective because they could result in severe adverse health effects,

including those enumerated in this Complaint.

       71.     At all times relevant hereto, Defendants intended the Delta Employees, including

Plaintiffs, to wear the Uniforms and knew or should have known that the Uniforms were defective

and dangerous.

       72.     The Uniforms were used/worn by Plaintiffs in a reasonably anticipated and

foreseeable manner, and in the manner for which the Uniforms were intended.




                                                15
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 16 of 24


       73.      At all relevant times hereto, Defendants were situated in the chain of commerce

and transferred, sold, marketed, advertised, or distributed the Uniforms in the regular course of

business.

       74.      At all times relevant hereto, the Uniforms were in the same, or substantially the

same, defective and unreasonably dangerous condition when put to its reasonably anticipated and

foreseeable use.

       75.      Defendants knew or should have known of the risk of injury from the Uniforms,

but failed to provide adequate warning to users/wearers of the product, failed to immediately recall

the Uniforms and continued to sell and distribute the Uniforms for use by Delta Employees. As a

direct result, the Uniforms manufactured and/or supplied by Defendant were defective due to

inadequate post-marketing warnings or instructions.

       76.      Had Defendants adequately warned Plaintiffs they would have been alerted to the

problem and would have taken steps to avoid the adverse health consequences before they

occurred.

       77.      As a direct and proximate result of Lands' End's failure to warn as to the allergen

and sensitizing properties of the Uniforms, Plaintiffs have suffered and/or in the future will suffer

personal injuries, pain and suffering, severe emotional distress, property damage, financial or

economic loss, including medical services and expenses, lost income, and other damages.

                     COUNT 5 – BREACH OF EXPRESS WARRANTY

       78.      Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       79.      Defendants made assurances to Delta and the Delta Employees that the Uniforms

would be safe and comfortable and reasonably fit for their intended purpose and that they were

“Guaranteed”.


                                                 16
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 17 of 24


       80.     Upon information and belief, Plaintiffs are the intended third-party beneficiaries of

Lands’ End’s warranties because there is a valid and binding contract between Delta and Lands’

End, the contract was intended to protect the safety of Delta's Employees who would be required

to wear the Uniforms, and the benefit to the Delta Employees is sufficiently immediate, rather than

incidental, to indicate the assumption by the contracting parties of a duty to compensate the Delta

Employees if the benefit of the warranty is lost. Consequently, Plaintiffs are in privity with

Defendants.

       81.     To the extent required under applicable choice of law, Plaintiffs reasonably relied

upon Lands’ End’s express warranties and guarantees that the Uniforms were safe, merchantable,

and reasonably fit for their intended purpose.

       82.     Defendants breached their express warranties by selling unreasonably dangerous

and defective uniforms jeopardizing the health and safety of the Delta Employees.

       83.     Plaintiffs notified Lands’ End of the breach through their individual efforts to

obtain safe replacement uniforms. Lands' End was on notice of the breach of warranty well before

Plaintiffs filed their original Complaint.

       84.     As a direct and proximate result of Lands’ End’s breach of its express warranties,

Plaintiffs have suffered personal injuries, pain and suffering, emotional distress, property damage,

financial and economic loss, including obligations for medical services and expenses, lost income

and other damages.

                      COUNT 6 – BREACH OF IMPLIED WARRANTY

       85.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       86.     The Lands’ End Uniforms are "goods" under the Uniform Commercial Code

("UCC").


                                                 17
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 18 of 24


       87.     Lands’ End is a "merchant" under the UCC.

       88.     Lands’ End impliedly warranted the merchantable quality of the Uniforms and that

they were fit for the ordinary purpose for which they were intended.

       89.     To the extent required under applicable choice of law, Plaintiffs relied upon Lands’

Ends’ implied warranties of merchantability in wearing and/or purchasing the Uniforms.

       90.     The Uniforms supplied by Defendants breached these implied warranties,

jeopardizing the health, safety, and property of Plaintiffs.

       91.     As a direct and proximate result of Lands’ End's breach of its implied warranties,

Plaintiffs have suffered personal injuries, pain and suffering, emotional distress, property damage,

financial and economic loss, including obligations for medical services and expenses, lost income

and other damages.

COUNT 7 – VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT (“MMWA”)
                        15 U.S.C. § 2301, ET SEQ.

       92.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       93.     Plaintiffs are “consumers” within the meaning of the MMWA.

       94.     Lands’ End is a “supplier[]” and “warrantor” within the meaning of the MMWA.

       95.     The Uniforms are “consumer products” within the meaning of the MMWA.

       96.     Defendants’ written affirmations of fact, promises, and descriptions as alleged

created written and/or implied warranties within the meaning of the MMWA.

       97.     Defendants breached these warranties because the Uniforms were not fit for their

intended use, were not defect free, and were harmful to Plaintiffs and other Delta Employees.

       98.     These defects existed when the Uniforms left Defendants’ control.

       99.     Despite reasonable opportunity to honor its disclosure and remedy obligations,

Lands’ End violated the MMWA, causing injury to Plaintiffs.
                                                 18
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 19 of 24


       100.    As a direct and proximate result of Lands’ End's violation of the MMWA, Plaintiffs

have suffered personal injuries, pain and suffering, emotional distress, property damage, financial

and economic loss, including obligations for medical services and expenses, lost income and other

damages.

                             COUNT 8 - INJUNCTIVE RELIEF

       101.    Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       102.    Plaintiffs and the Delta Employees have been, and continue to be, exposed to

Lands’ Ends’ dangerous Uniforms by virtue of their employment with Delta.

       103.    As set forth above, Plaintiffs have experienced adverse reactions from the exposure

to the Uniforms. Some continue to experience reactions as they wear the Uniforms. Other Delta

Employees react to the Uniforms by merely being in their presence.

       104.    All Delta Employees are susceptible to experiencing adverse reactions as result of

their cumulative exposures to the allergens and sensitizers in and emanating from the Uniforms.

       105.    By providing the unsafe Uniforms to the Delta Employees and by failing to

promptly recall the Uniforms, Lands’ End has exposed the Delta Employees to ongoing and future

risks of adverse medical conditions.

       106.    Plaintiffs and the Delta Employees have an increased risk of developing other

medical conditions, including the triggering of various autoimmune conditions, adverse effects to

the endocrine system, and damage to liver function.

       107.    As a remedy and to prevent further and continuing injuries to Delta Employees,

Lands’ End should be ordered to recall all Uniforms that have been issued.




                                                19
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 20 of 24


        108.   As an additional or alternative remedy, Lands’ End should establish and fund a

medical monitoring fund in an amount that will assist in diagnosing and treating the adverse health

effects experienced by Plaintiffs and Delta Employees as a result of the Uniforms.

        109.   By actively monitoring and testing Plaintiffs and Delta Employees, the risk that

they will suffer long-term or latent injuries, diseases, or losses due to inadequate treatment will be

significantly reduced.

        110.   Plaintiffs seek an injunction creating a court-supervised, defense-funded medical

monitoring program that will facilitate the screening and diagnosis of Plaintiffs and the Class for

medical conditions resulting from their exposure to the Uniforms’ allergens and sensitizers.

        111.   Plaintiffs and the Class have no adequate remedy at law in that monetary damages

alone cannot compensate them for past injuries and losses and/or prevent future injuries and losses.

        112.   Without injunctive relief in the form of a recall and/or medical monitoring program,

Plaintiffs and the Class will continue to face an unreasonable risk of preventable injury and

disability.

                                    CLASS ALLEGATIONS

        113.   The Class Representatives bring this action on behalf of themselves and all other

persons similarly situated, pursuant to Rules 23(b)(2) and 23(b)(3) of the Federal Rules of Civil

Procedure on behalf of the following class and sub-class:

               a.        All Delta Employees, including flight attendants, gate agents and ramp

        agents employed by Delta in the United States who presently wear, previously wore,

        presently work or previously worked in the vicinity of the Passport Plum and red-colored

        Uniforms manufactured by Lands’ End.

               b.        All Delta Employees, including flight attendants, gate agents and ramp

        agents employed by Delta in the United States who have experienced the bleeding of colors


                                                 20
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 21 of 24


       and/or crocking from the Lands’ End Uniforms onto their skin, accessories, other garments

       or furnishings resulting in property damage.

       114.       Excluded from the Class are the following:

                  a.     Defendants, any entity in which Defendants have a controlling interest, and

       their legal representatives, officers, directors, employees, assigns, and successors, and

                  b.     the judge to whom this case is assigned and any member of the judge’s

       immediate family.

       115.       Numerosity: The members of the Class are so numerous that individual joinder of

all members is impracticable. To date, tens of thousands of Delta Employees have worn or been

exposed to the unsafe Uniforms, and thousands have lodged complaints with Delta’s human

resources departments. The Class is believed to compose 64,000 members.

       116.       Commonality & Predominance: There are common questions of fact and law that

predominate over any questions affecting only individual members of the Class. These common

issues include:

                  a.     Whether the Uniforms have caused members of the Class to suffer adverse

       health reactions;

                  b.     Whether the Uniforms pose a substantial risk to the Class of causing future

       adverse health reactions;

                  c.     Whether the Uniforms bleed and crock resulting in purple or red coloring

       leaching into Class members’ skin, staining their clothing and other possessions, resulting

       in permanent damage to their possessions that come in contact with the Uniforms.

                  d.     Whether the conduct of Lands’ End was negligent;

                  e.     Whether the Uniforms are defective in their design or formulation;

                  f.     Whether the Uniforms are defective in their manufacture;


                                                  21
       Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 22 of 24


                  g.     Whether Lands’ End provided adequate warnings to the Class regarding the

        hazards associated with the Uniforms;

                  h.     Whether Lands’ End expressly or impliedly warranted the safety of the

        Uniforms;

                  i.     Whether Lands’ End should be required to recall all defective Uniforms;

        and

                  j.     Whether Lands’ End should be required to establish a medical monitoring

        protocol to ensure that the Class receives routine medical screening for future illness caused

        by the Uniforms.

        117.      Typicality: Class Representatives’ claims are typical of the claims of the other

Class members because, among other things, all Class members are at risk for short and long-term

injuries resulting from exposure to the Uniforms. The claims of Class Representatives and the

Class all arise from the same wrongful practices and conduct, and they seek relief on the same

legal theories.

        118.      Adequacy of Representation: Class Representatives are adequate representatives

of the Class because their interests do not conflict with the interests of other members of the Class

they seek to represent. They have retained competent counsel experienced in complex and class

action litigation who intend to prosecute this action vigorously. Class members’ interests will be

fairly and adequately protected by Class Representatives and their counsel.

        119.      Superiority: A class action is superior to all other available methods for the fair

and efficient adjudication of the propriety of injunctive relief. Individual litigation of whether

injunctive relief is warranted on a class-member-by-class-member basis is neither economically

feasible nor procedurally practicable.




                                                  22
        Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 23 of 24


           120.    Declaratory and Injunctive Relief: Defendants have acted or refused to act on

grounds generally applicable to Plaintiffs and members of the Class, thereby making appropriate

final injunctive relief as described herein.

                                     DEMAND FOR JURY TRIAL

           Plaintiffs demand a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs on behalf of themselves and the Class, pray for judgment

against Defendants for the following relief:

       i.          All recoverable damages sustained by Plaintiffs;

     ii.           Appropriate injunctive relief to which Plaintiffs and other members of the Class are

entitled, including a recall of the Uniforms and ongoing monitoring of Plaintiffs’ health;

     iii.          Certification of the putative Class and sub-class; appointing the putative Class

Representatives as class representatives; and naming Plaintiffs’ counsel as class counsel of the

following class and sub-class:

                   a.      All Delta Employees including flight attendants, gate agents and ramp

            agents employed by Delta in the United States who presently wear, previously wore,

            presently work or previously worked in the vicinity of the Passport Plum and red-colored

           Uniforms manufactured by Lands’ End.

                   b.      All Delta Employees, including flight attendants, gate agents and ramp

           agents employed by Delta in the United States who have experienced the bleeding of colors

           and/or crocking from the Lands’ End Uniforms onto their skin, accessories, other garments

           or furnishings resulting in property damage.

     iv.           Pre-judgment and post-judgment interest as allowed by law;

      v.           Payment of reasonable attorneys' fees and costs as may be allowable under law; and


                                                     23
  Case: 3:19-cv-01066-jdp Document #: 47 Filed: 05/11/20 Page 24 of 24


vi.          Such other relief as the Court may deem just and proper.

      Respectfully submitted this 11th day of May, 2020.


                                          TERRELL HOGAN YEGELWEL, P.A.
                                          /s/ Bruce A. Maxwell_________
                                          Bruce A. Maxwell, Esq. (Admitted to the
                                          U.S. Supreme Court: 03/29/1993)
                                          Email: maxwell@terrellhogan.com
                                          Bradley G. Bodiford, Esq. (pro hac vice)
                                          Email: bodiford@terrellhogan.com
                                          233 E. Bay St., 8th Floor
                                          Jacksonville, Florida 32202
                                          (904) 632-2424


                                          GIRARDI KEESE

                                          /s/ John K. Courtney ________
                                          John K. Courtney
                                          Appearing Pro Hac Vice
                                          Girardi & Keese
                                          1126 Wilshire Boulevard
                                          Los Angeles, CA 90017
                                          213-241-2322
                                          jcourtney@girardikeese.com

                                          /s/ Keith D. Griffin__________
                                          Keith D. Griffin
                                          Appearing Pro Hac Vice
                                          Girardi & Keese
                                          1126 Wilshire Boulevard
                                          Los Angeles, CA 90017
                                          213-241-2322
                                          kgriffin@girardikeese.com


                                          Attorneys for Plaintiff Stephanie Andrews, et al.




                                             24
